        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 1 of 6



                           THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

RUSSELL MARINE TOWING LLC,                §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §
                                          §
M/V CECILE A. FITCH, Official No. 297854, §            Civil Action No.
ALONG WITH ITS ENGINES,                   §
TACKLE, APPAREL, BOILERS,                 §            ADMIRALTY
FURNITURE, EQUIPMENT,                     §
APPURTENANCES, ETC., in rem, and          §
CHESTER J. MARINE LLC, in personam,       §
                                          §
     Defendants.                          §

                                    VERIFIED COMPLAINT

         Plaintiff, Russell Marine Towing LLC, (“Russell Marine”) files this Verified Complaint

seeking damages and the arrest of the M/V CECILE A. FITCH, Official No. 297854 (the “Vessel”)

pursuant to Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims

(“Supplemental Rules”), and alleges certain claims against Chester J. Marine LLC, in personam.

In support of its Verified Complaint, Russell Marine respectfully avers as follows:

                                                I.
                                             PARTIES

         1.     Plaintiff, Russell Marine Towing LLC, is a limited liability company organized

under the laws of the state of Louisiana, within the jurisdiction of this Court, with offices located

in Slidell, Louisiana.

         2.     The Vessel, the M/V CECILE A. FITCH, Official No. 297854, is currently located

or soon will be located within the Eastern District of Louisiana and the jurisdiction of this Court.

         3.     This is an action against the Vessel, its engines, tackle, apparel, boilers, equipment

and appurtenances, etc., in rem, to enforce Russell Marine’s maritime lien over the Vessel.


{N4015486.3}
        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 2 of 6



         4.    Chester J. Marine LLC, is a limited liability company, with its principal place of

business in Houma, Louisiana.

         5.    This is also an in personam action against Defendant, Chester J. Marine LLC

(“Chester J. Marine”).

                                           II.
                                JURISDICTION AND VENUE

         6.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333 because

this action is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure and the Supplemental Rules For Certain Admiralty and Maritime Claims, based

on both maritime tort and maritime contract.

         7.    Venue is proper in this district because the Vessel is located or will soon be located

within this district, in accordance with 28 U.S.C. § 1391(b).

                                           III.
                                    STATEMENT OF FACTS

         8.    On or about February 2020, Russell Marine engaged Chester J. Marine to tow

barges owned and operated by various companies on and through the navigable waters of the states

of Louisiana and Texas pursuant to an oral towage agreement.

         9.    The agreement between Russell Marine and Chester J. Marine involved the towing

Vessel, the M/V CECILE A. FITCH, which was to push barges between various locations in

Louisiana and Texas.

         10.   Pursuant to that towing agreement, on or about February 24, 2020, the Vessel

delivered its tow, including the barge SCF 16109 B. While in transit and waiting lock turn at

Algiers Locks, it was discovered that the barge SCF 16109 B was taking on water and had a hole

in its bow void and #1 wing tank.



{N4015486.3}                                     2
        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 3 of 6



         11.     Russell Marine incurred the damages for repairing barge SCF 16109 B in the

amount of $25,531.25. (Exhibit “A,” Accounting of Russell Marine Towing Damages, Reference

to 1st Tow). Those damages were not recovered from Chester J. Marine, the party at fault for the

damages to the SCF barge.

         12.     Further, pursuant to the towage agreement between Russell Marine and Chester J.

Marine, on or about February 27, 2020, the Vessel undertook the tow of six (6) barges from New

Orleans for delivery in Intracoastal City (2 barges), Lake Charles (3 barges), and Channelview,

Texas (1 barge).

         13.     The owner and operator of the Vessel ordered the Vessel to stop mid-transit at

IntraCoastal Water Way (ICW) mile marker 86. The Vessel and barges under tow remained

stopped at that location for over 24 hours. (Exhibit “B,” Letter from Russell Marine Towing LLC).

         14.     On February 28, 2020, Loey Lawtum, owner of Russell Marine contacted the owner

and operator of the Vessel, Larry Fitch, to inquire as to whether the Vessel would complete its

intended transit to Lake Charles. Lawtum was informed that Fitch would deliver the barges upon

a promise for payment. (Exhibit “B”).

         15.     Russell Marine promised to pay Chester J. Marine within 15 days conditioned upon

the delivery of the six (6) barges to Intracoastal City, Lake Charles, and Channelview, Texas as

planned. (Exhibit “B”). Russell Marine executed a promissory note memorializing the agreement.

(Exhibit “B”).

         16.     Instead of delivering the six (6) barges to Intracoastal City, Lake Charles, and

Channelview, Texas pursuant to their agreement, Chester J. Marine abandoned the barges at ICW

mile marker 86 to take on another job.




{N4015486.3}                                     3
        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 4 of 6



         17.   Chester J. Marine’s damage to the SCF 16109 B and failure to deliver the

subsequent six (6) barges under tow to Intracoastal City, Lake Charles, and Channelview, Texas

pursuant to the parties oral towage agreement and Russell Marine’s promissory note, caused direct

and significant damages to Russell Marine, in the sum total of $336,989.96. (Exhibit “A”).

                                            IV.
                                      CAUSE OF ACTION

                                      BREACH OF CONTRACT

         18.   Paragraphs 1-17 are incorporated herein as if set forth in full.

         19.   The M/V CECILE A. FITCH and Chester J. Marine entered into a binding towage

agreement with Russell Marine for the safe transit of barges between various locations in Louisiana

and Texas in February 2020.

         20.   The oral agreement and work orders for the towage of certain barges between

Russell Marine and Chester J. Marine constitute a maritime contract.

         21.   Chester J. Marine breached the towing agreement when it caused property damage

to the SCF 16109 B, for which Russell Marine incurred damages for repair in the amount of

$25,531.25. (Exhibit “A”).

         22.   Chester J. Marine further breached the towing agreement with Russell Marine when

it abandoned the six (6) barges under tow at IntraCoastal Water Way (ICW) mile marker 86 to take

another job without first delivering said barges under tow to Intracoastal City, Lake Charles, and

Channelview, Texas pursuant the agreement of the parties. (Exhibit “B”).

         23.   Russell Marine incurred $115,611.90 in direct damages as a result of Chester J.

Marine’s abandonment of the six (6) barges under tow on February 28, 2020, including the cost of

hiring other tow boats to recover and deliver the abandoned barges. (Exhibit “A,” Reference to

2nd Tow).


{N4015486.3}                                     4
        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 5 of 6



         24.      Further, Russell Marine, as a result of the willful breach of the towage agreement

by Chester J. Marine, has lost $195,846.81 in lost revenue from customers who now refuse to work

with Russell Marine as a result of Chester J. Marine’s failure to fulfill its contract. (Exhibit “A”).

         25.      In total, Russell Marine has suffered damages in the amount of $336,989.96, for

which it seeks to arrest the M/V CECILE A. FITCH for breach of the maritime contract and recover

said sum from Chester J. Marine. (Exhibit “A”).

         26.      Pursuant to Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims, Russell Marine is entitled to have the Vessel and her engines, tackle, apparel, boilers,

equipment and appurtenances, etc., seized and held for public sale.

                                                V.
                                             DAMAGES


         27.      As a result of the breach of contract by the Vessel and Chester J. Marine, Russell

Marine has sustained economic losses and damages that are currently expected to exceed

$336,989.96. (Exhibit “A”).         These losses and damages include, among other things, the

economic damages incurred for the repair of the SCF 16109 B, the cost incurred in transporting

and recovering the abandoned barges at mile marker 86 due to Chester J. Marine’s breach of

towage agreement, and the lost revenue resulting from Chester J. Marine’s willful breach of said

agreement.

                                                VI.
                                              PRAYER

         28.      WHEREFORE, Plaintiff, Russell Marine Towing LLC, respectfully requests:

               a. That process in rem pursuant to Rule C of the Supplemental Rules for Certain

                  Admiralty and Maritime Claims issue against the M/V CECILE A. FITCH, Official

                  No. 297854, her engines, tackle, apparel, boilers, equipment and appurtenances,


{N4015486.3}                                      5
        Case 2:20-cv-01526-CJB-KWR Document 1 Filed 05/26/20 Page 6 of 6



                  etc., in rem, and that all persons having or claiming any interest therein be cited to

                  appear in and answer, under oath, all and singular the matters aforesaid, and that

                  the said M/V CECILE A. FITCH be seized and sold to satisfy the amounts owed to

                  Russell Marine Towing LLC, as set forth herein;

               b. That this Court issue a final judgment in rem against the M/V CECILE A. FITCH

                  and in personam against Chester J. Marine LLC, in the full amount due as set forth

                  herein, including prejudgment interest, costs, expenses and attorneys’ fees;

               c. That notice of these proceedings be given to the master of the M/V CECILE A.

                  FITCH; and

               d. That this Court grant Russell Marine Towing LLC such other and further relief

                  which it may deem just and proper.


Dated May 26, 2020.

                                                 Respectfully submitted,


                                                 /s/ Jefferson R. Tillery
                                                 JEFFERSON R. TILLERY (17831)
                                                 C. BARRETT RICE (30034)
                                                 JEANNE L. AMY (37012)
                                                 JONES WALKER LLP
                                                 201 St. Charles Avenue – 48th Floor
                                                 New Orleans, Louisiana 70170-5100
                                                 Telephone:     (504) 582-8616
                                                 Facsimile:     (504) 589-8616
                                                 E-Mail:        jtillery@joneswalker.com
                                                                brice@joneswalker.com
                                                                jamy@joneswalker.com

                                                 Attorneys for Plaintiff,
                                                 Russell Marine Towing LLC




{N4015486.3}                                        6
